                        Case 5:17-cv-07082-BLF Document 182 Filed 07/24/19 Page 1 of 2



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
                   KYLE C. WONG (224021) (kwong@cooley.com)
            3      AUDREY J. MOTT-SMITH (300550) (amottsmith@cooley.com)
                   101 California Street, 5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Defendant
                   GOOGLE LLC
            7

            8                                     UNITED STATES DISTRICT COURT
            9                                 NORTHERN DISTRICT OF CALIFORNIA
          10                                           SAN JOSE DIVISION
          11

          12       ADTRADER, INC., et al.,                         Case No. 5:17-cv-07082 (BLF)

          13                        Plaintiffs,                    [PROPOSED] ORDER GRANTING GOOGLE
                                                                   LLC’S MOTION FOR ADMINISTRATIVE
          14              v.                                       RELIEF TO APPEAR TELEPHONICALLY
                                                                   FOR CASE MANAGEMENT CONFERENCE
          15       GOOGLE LLC,
                                                                   Hearing:      None Set
          16                        Defendant.                     Time:         None Set
                                                                   Courtroom:    Courtroom 3, 5th Floor
          17                                                       Judge:        Hon. Beth Labson Freeman
                                                                   Trial Date:   June 6, 2022
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                             [PROPOSED] ORDER GRANTING GOOGLE LLC’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                              1.                   MOT. FOR ADMINISTRATIVE RELIEF
                                                                                         CASE NO. 5:17-07082 (BLF)
                         Case 5:17-cv-07082-BLF Document 182 Filed 07/24/19 Page 2 of 2



            1              Having considered the papers filed in connection with Google’s Motion for Administrative

            2      Relief to Appear Telephonically for Case Management Conference, and all other matters properly

            3      considered by this Court, the Court issues the following findings and orders:

            4              IT   IS   HEREBY ORDERED THAT Google’s Motion for Administrative Relief to Appear

            5      Telephonically for Case Management Conference is GRANTED.

            6

            7

            8

            9      IT IS SO ORDERED.

          10        Dated:
                                                                  THE HONORABLE BETH LABSON FREEMAN
          11                                                          UNITED STATES DISTRICT JUDGE
          12

          13
                   208641174
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                  [PROPOSED] ORDER GRANTING GOOGLE LLC’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                   2.                   MOT. FOR ADMINISTRATIVE RELIEF
                                                                                              CASE NO. 5:17-07082 (BLF)
